              Case 3:19-ap-00020-JAF          Doc 1     Filed 02/08/19    Page 1 of 28



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

IN RE:          ANGELA ZEISS

         Debtor(s).                                            Case No. 3:18-bk-00880-JAF
                                                               Chapter 7
___________________________________/

ANGELA ZEISS

                Plaintiff                                      Adv. No. 3:19-ap-
         v.

COMCAST CABLE COMMUNICATIONS, LLC;
ENHANCED RECOVERY COMPANY, LLC

                Defendant(s).
___________________________________/

                                            COMPLAINT

         ANGELA        ZEISS     (“Ms.   Zeiss”    or   “Plaintiff”)   sues   COMCAST      CABLE

COMMUNICATIONS, LLC (“COMCAST”) and ENHANCED RECOVERY COMPANY,

LLC (“ERC”) (collectively “Defendants”) and states:

                                         INTRODUCTION

         1.     This is an action filed by Plaintiff(s) seeking:

                      a. a declaratory judgment, injunctive relief, actual damages, attorney’s fees,

                         and punitive damages pursuant to 11 U.S.C. §§ 105, 524 and 727 of the

                         Bankruptcy Code for COMCAST’s violations of the discharge injunction

                         and COMCAST’s violations of the Florida Consumer Collection Practices

                         Act, Fla. Stat. §§ 559.55-559.785 (hereinafter referred to as “FCCPA”); and

                      b. a declaratory judgment, injunctive relief, actual damages, and attorney’s


                                                   1
             Case 3:19-ap-00020-JAF          Doc 1    Filed 02/08/19     Page 2 of 28



                        fees pursuant to 11 U.S.C. §§ 105, 524 and 727 for ERC’s violations the

                        discharge injunction and ERC’s violations of the Fair Debt Collection

                        Practices Act, 15 U.S.C. §§ 1692a-1692g (hereinafter referred to as the

                        “FDCPA”) and ERC’s violations of the FCCPA.

                                  JURISDICTION AND VENUE

        2.      Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of

Title 28 of the United Stated Code in that this proceeding arises in and is related to the

above-captioned Chapter 7 case under Title 11 and concerns violations of the discharge injunction

entered in that case.

        3.      This Court has both personal and subject matter jurisdiction to hear this case

pursuant to Section 1334 of Title 28 of the United States Code, Section 157(b)(2) of Title 28 of the

United States Code.

        4.      This matter is a core proceeding and therefore the Bankruptcy Court has

jurisdiction to enter a final order.

        5.      Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United

States Code.

                                             PARTIES

        6.      The Plaintiff in this case is the Debtor under Chapter 7 of Title 11 of the United

States Code in case number Case No. 3:18-bk-00880-JAF (the “Main Case”).

        7.      The Defendant, COMCAST, is a creditor of Debtor.

        8.      The Defendant, ERC, is a debt collector.

                                       FACTUAL ALLEGATIONS

        9.      On March 22, 2018, Debtor filed the Main Case as a Chapter 7 case.

                                                  2
             Case 3:19-ap-00020-JAF          Doc 1    Filed 02/08/19      Page 3 of 28



       10.     Plaintiff filed her Bankruptcy Case in an effort to obtain, among other relief

contemplated by the Bankruptcy Code, (i) protection under 11 U.S.C. § 362 to prevent harassing

debt collectors from contacting her in collection efforts; (ii) from the Bankruptcy Court an order of

discharge pursuant to 11 U.S.C. § 727; and (iii) a financial “fresh start”.

       11.     As required by the Bankruptcy Code, Plaintiff filed her schedules, lists, and

statements in her Bankruptcy Case. Included in the Schedule F list of unsecured creditors was a

debt in the amount of $311 with notice to:

       Credit Management, LP
       Attn: Bankruptcy
       PO Box 118288
       Carrollton, TX 75011

       And additional notice to:

       Comcast
       4600 Touchton Road E.
       Suite 2500
       Jacksonville, FL 32246

       12.     The relevant pages from Plaintiff’s Schedule F are attached as Exhibit 1.

       13.     On or about March 25, 2018, COMCAST received written notice of the

Bankruptcy Case. See Bankruptcy Noticing Center (“BNC”) Certificate of Notice attached as

Exhibit 2. COMCAST elected to receive bankruptcy notifications via e-mail or text and received

such notification regarding Plaintiff’s bankruptcy case at its self-designated electronic address:

CENBSR_Bankruptcy@cable.comcast.com. See Exhibit 2.

       14.     On or about March 25, 2018, ERC received written notice of the Bankruptcy Case.

See Exhibit 2. ERC elected to receive bankruptcy notifications via e-mail or text and received such

notification regarding Plaintiff’s bankruptcy case at its self-designated electronic address:

bknotice@ercbpo.com. See Exhibit 2.

                                                  3
             Case 3:19-ap-00020-JAF         Doc 1     Filed 02/08/19     Page 4 of 28



       15.     On July 3, 2018, the Bankruptcy Court entered an order granting the Plaintiff a

discharge under 11 U.S.C. § 727. The discharge prohibits any action to collect discharged debt.

See 11 U.S.C. § 524(a)(2). A copy of the Discharge Order is attached as Exhibit 3.

       16.     On or about July 5, 2018, Defendants received written notice of the discharge

through the bankruptcy noticing center (See Doc. 15 in the Main Case).

       17.     In contravention of the discharge injunction, COMCAST sold or referred the

discharged account to ERC for the purpose of colleting the discharged debt.

       18.     Upon information and belief, COMCAST may have a policy of selling or referring

debts to ERC or other third parties for the purpose of collection without any safeguards to avoid

selling or referring discharged debt and thereby regularly violates the bankruptcy laws.

       19.     On or about January 11, 2019, ERC sent Plaintiff a dunning letter. The redacted

Dunning Letter is attached as Exhibit 4.

       20.     ERC asserts a balance due of $314.22.

       21.     ERC also asserts a right to report the debt to the credit reporting agencies.

       22.     ERC states “[t]his is a debt collector attempting to collect a debt.”

       23.     ERC asserted an outstanding debt and legitimate right to collect, however no such

right existed as the debt had been discharged in bankruptcy.

       24.     Ms. Zeiss’ goal in filing for bankruptcy was to obtain a financial fresh start.

       25.     Congress enacted the bankruptcy laws in order to help people such as Ms. Zeiss

achieve this financial fresh start. See Local Loan Co. v Hunt, 292 U.S. 234, 244 (1934) (stating

“[o]ne of the primary purposes of the bankruptcy act is to ‘relieve the honest debtor from the

weight of oppressive indebtedness and permit him to start afresh free from the obligations and

responsibilities consequent upon business misfortunes.’”).

                                                 4
               Case 3:19-ap-00020-JAF          Doc 1     Filed 02/08/19     Page 5 of 28



         26.      Defendants’ continued misconduct has robbed Ms. Zeiss of her anticipated fresh

start.

         27.      Defendants’ actions were not permitted by applicable law and violated the

discharge injunction, the FDCPA, and the FCCPA.

         28.      COMCAST is liable to Plaintiff for her actual damages, statutory damages,

punitive damages and attorney fees and costs.

         29.      ERC is liable to Plaintiff for her actual damages, statutory damages, and attorney

fees and costs.

                                       COUNT I – COMCAST

         VIOLATION OF DISCHARGE INJUNCTION – 11 U.S.C. §§ 105, 524, 707

         30.      The Plaintiff re-alleges the allegations in the factual allegations paragraphs 9

through 29 above.

         31.      The “selling of accounts (discharged debts) to a third party collector is a deliberate

act to collect on a discharged debt, and thus constitute[s] a willful violation of the discharge

injunction.” See Laboy v. Firstbank P.R. (In re Laboy), 2010 Bankr. LEXIS 345 (Bankr. D.P.R.

2010).

         32.      COMCAST received actual notice of the commencement of the Main Case.

         33.      Despite notice of the bankruptcy, COMCAST violated the discharge injunction by

referring or selling the discharged debt to ERC for the purposes of collection.

         34.      Despite actual knowledge of the bankruptcy and in contravention of the discharge

injunction, COMCAST continued to attempt to collect the discharged debt by selling or referring

the debt to ERC.



                                                    5
              Case 3:19-ap-00020-JAF         Doc 1     Filed 02/08/19      Page 6 of 28



        35.     The discharge injunction is broad, intended to enjoin any act to collect a discharged

debt. See Wilson v. Chase, 367 B.R. 478, 484.

        36.     The actions of COMCAST were contemptuous and subject COMCAST to the civil

contempt powers of this Court.

        37.     The actions of COMCAST were willful as COMCAST received actual notice of

the bankruptcy and intended the violative actions. See In re Ramsey, 432 B.R. 662 Hardy v. I.R.S.,

97 F.3d 1384 (11th Cir. 1996).

        38.     To the extent COMCAST regularly sells or refers debts to ERC or other third

parties for the purpose of collection, without any safeguards to avoid selling or referring

discharged debt and thereby regularly violates the bankruptcy laws, the Court should assess

punitive damages against COMCAST.

        39.     In bringing this action for violation of the discharge injunction, Plaintiff has

incurred attorney's fees and costs in addition to the injunctive relief allowed under 11 U.S.C. § 524.

Plaintiff is entitled to an award of reasonable attorney’s fees and costs under 11 U.S.C. § 105 for

the contemptuous violations of the discharge injunction by COMCAST.

                                         COUNT II – ERC

        VIOLATION OF DISCHARGE INJUNCTION – 11 U.S.C. §§ 105, 524, 707

        40.     The Plaintiff re-alleges the allegations in the factual allegations paragraphs 9

through 29 above.

        41.     ERC received actual notice of the commencement of the Main Case.

        42.     Despite notice of the bankruptcy, ERC violated the discharge injunction by sending

a dunning letter to Plaintiff.



                                                  6
             Case 3:19-ap-00020-JAF          Doc 1    Filed 02/08/19      Page 7 of 28



       43.     Despite actual knowledge of the bankruptcy and in contravention of the discharge

injunction, ERC continued to attempt to collect the discharged debt.

       44.     The discharge injunction is broad, intended to enjoin any act to collect a discharged

debt. See Wilson v. Chase, 367 B.R. 478, 484.

       45.     The actions of ERC were contemptuous and subject ERC to the civil contempt

powers of this Court.

       46.     The actions of ERC were willful as ERC received actual notice of the bankruptcy

and intended the violative actions. See In re Ramsey, 432 B.R. 662 Hardy v. I.R.S., 97 F.3d 1384

(11th Cir. 1996).

       47.     In bringing this action for violation of the discharge injunction, Plaintiff has

incurred attorney's fees and costs in addition to the injunctive relief allowed under 11 U.S.C. § 524.

Plaintiff is entitled to an award of reasonable attorney’s fees and costs under 11 U.S.C. § 105 for

the contemptuous violations of the discharge injunction by ERC.

                                    COUNT III – COMCAST

                FLORIDA CONSUMER COLLECTION PRACTICES ACT

       48.     The Plaintiff re-alleges the allegations in the factual allegations paragraphs 9

through 29 above.

       49.     The FCCPA applies given that: (1) the underlying debt was a consumer debt as

defined by FCCPA Section 559.55(1), as the money relating to the underlying debt transaction was

used for personal, family or household purposes; (2) Plaintiff is a consumer as defined by FCCPA

Section 559.55(2), as Plaintiff is a person obligated to pay a consumer debt; and (3) Defendant is a

“person” subject to liability for violating the prohibited practices outlined by FCCPA Section

559.72.

                                                  7
              Case 3:19-ap-00020-JAF          Doc 1      Filed 02/08/19   Page 8 of 28



        50.     COMCAST has violated the FCCPA. COMCAST’s violations include, but are not

limited to:

        a.      COMCAST violated Florida Statute § 559.72(9) by asserting the existence of a

legal right when COMCAST knew the right did not exist.

        b.      COMCAST knew of the discharge and discharge injunction and yet asserted a right

to collect by referring or selling the discharged debt to ERC.

        51.     Pursuant to Florida Statute § 559.77, COMCAST is liable to Plaintiff for actual

damages, statutory damages, and reimbursement of attorney fees and costs associated with the

filing and prosecution of this action.

        52.     Plaintiff is entitled to $1,000 in statutory damages per violation of the FCCPA,

even if the separate violations arise from the same nucleus of operative facts. See Kahmeyer v.

Federal Credit Corporation, 19 Fla. Weekly Supp. 1023c (Fla. 13th Cir. May 16, 2012).

        53.     The FCCPA should be interpreted to offer greater protection to consumers than the

corresponding federal law. Fla. Stat. § 559.552.

        54.     The FCCPA provides for punitive damages under certain circumstances,

specifically stating that the “court may, in its discretion, award punitive damages and may provide

such equitable relief as it deems necessary or proper, including enjoining the defendant from

further violations of this part.” Fla. Stat. § 559.77.

                                         COUNT IV – ERC

                        FAIR DEBT COLLECTION PRACTICES ACT

        55.     The Plaintiff re-alleges the allegations in the factual allegations paragraphs 9

through 29 above.

        56.     In order to establish a cause of action under the FDCPA, Plaintiff must prove that:

                                                   8
                 Case 3:19-ap-00020-JAF        Doc 1    Filed 02/08/19     Page 9 of 28



(1) Plaintiff is a consumer; (2) the debt at issue is a consumer debt; (3) Defendant is a debt

collector; and (4) Defendant violated the FDCPA. These four elements are met as follows:

      i.           Plaintiff is a natural person and therefore meets the FDCPA definition of

“consumer.” 15 U.S.C. § 1692a(3).

     ii.           The debt at issue stems from telephone service, which qualifies the debt as a

consumer debt under the FDCPA. 15 U.S.C. § 1692a(5).

    iii.           ERC meets the definition of a debt collector under the FDCPA as it regularly

collects or attempts to collect debt owed or asserted to be owed to another. 15 U.S.C. § 1692a(6).

     iv.           The violations of the FDCPA are outlined below.

           57.     While Plaintiff asserts multiple violations of the FDCPA, a single violation of any

FDCPA provision is sufficient to establish liability. See 15 U.S.C. § 1692k; Clomon v. Jackson,

988 F.2d 1314, 1318 (2nd Cir. 1993). A debt collector that violates any provision of the FDCPA is

liable for (1) actual damages, (2) statutory damages up to $1,000 per Plaintiff, and (3) costs and

attorney fees associated with the bringing of a successful action to enforce the provisions of the

FDCPA.

           58.     “Most courts, including the Eleventh Circuit, have treated the FDCPA as a strict

liability statute, such that no evidence of intent to mislead or deceive is necessary.” Milton v. LTD

Fin. Servs, 2011 U.S. Dist. LEXIS 7426 (S.D. Ga. 2011) (citing Owen v. I.C. System, Inc., 629

F.3d 1263 (11th Cir. 2011). Thus, Plaintiff need not allege malicious intent to establish liability.

           59.     ERC violated the FDCPA. Its violations include, but are not limited to, the

following:

           a.      ERC threatened to take action that could not legally be taken, thereby violating 15

           U.S.C. § 1692e(5). By implicitly threatening further collection activity, ERC threatened

                                                    9
             Case 3:19-ap-00020-JAF         Doc 1      Filed 02/08/19   Page 10 of 28



       action that could not legally be taken given the Plaintiff’s discharge, which enjoined

       further collection activity.

       b.      ERC misrepresented the character, amount, and legal status of the debt in violation

       of 15 U.S.C. § 1692e(2)(A) as the dunning letter intimated that it would negatively report

       to the credit bureaus absent payment. Furthermore, ERC reflected an outstanding balance

       of $314.22, when in fact the balance of the debt was $0.

       c.      By attempting to collect a discharged debt, ERC took action not permitted by

       applicable law in violation of 15 U.S.C. § 1692f(1).

       d.      By failing to provide a conspicuous bankruptcy disclaimer and insinuating the debt

       was legally enforceable, ERC used false, deceptive or misleading means in connection

       with the collection of the debt in violation of 15 U.S.C. § 1692e.

       60.     ERC violated multiple provisions of the FDCPA as outlined above. Accordingly,

ERC is liable to Plaintiff for actual damages, statutory damages, and reimbursement of attorney

fees and costs associated with the filing of this action.

                                         COUNT V – ERC

                 FLORIDA CONSUMER COLLECTION PRACTICES ACT

       61.     The Plaintiff re-alleges the allegations in the factual allegations paragraphs 9

through 29 above.

       62.     The FCCPA applies given that: (1) the underlying debt was a consumer debt as

defined by FCCPA Section 559.55(1), as the money relating to the underlying debt transaction was

used for personal, family or household purposes; (2) Plaintiff is a consumer as defined by FCCPA

Section 559.55(2), as Plaintiff is a person obligated to pay a consumer debt; and (3) Defendant is a



                                                  10
              Case 3:19-ap-00020-JAF         Doc 1       Filed 02/08/19   Page 11 of 28



“person” subject to liability for violating the prohibited practices outlined by FCCPA Section

559.72.

        63.     ERC has violated the FCCPA. ERC’s violations include, but are not limited to:

        a.      ERC violated Florida Statute § 559.72(9) by claiming, attempting, or threatening to

        enforce a debt when Defendant knew that the debt is not legitimate or by asserting the

        existence of some other legal right when Defendant knew the right did not exist.

        b.      ERC knew of the discharge and discharge injunction and yet continued to assert a

        balance of $314.22.

        64.     Pursuant to Florida Statute § 559.77, ERC is liable to Plaintiff for actual damages,

statutory damages, and reimbursement of attorney fees and costs associated with the filing and

prosecution of this action.

        65.     Plaintiff is entitled to $1,000 in statutory damages per violation of the FCCPA,

even if the separate violations arise from the same nucleus of operative facts. See Kahmeyer v.

Federal Credit Corporation, 19 Fla. Weekly Supp. 1023c (Fla. 13th Cir. May 16, 2012).

        66.     The FCCPA should be interpreted to offer greater protection to consumers than the

corresponding federal law. Fla. Stat. § 559.552.

        67.     The FCCPA provides for punitive damages under certain circumstances,

specifically stating that the “court may, in its discretion, award punitive damages and may provide

such equitable relief as it deems necessary or proper, including enjoining the defendant from

further violations of this part.” Fla. Stat. § 559.77.

                                      RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully prays for:



                                                   11
           Case 3:19-ap-00020-JAF        Doc 1       Filed 02/08/19   Page 12 of 28



      1.     a declaratory judgment in favor of Ms. Zeiss finding Defendants willfully violated

             the above stated provisions of the discharge injunction, the FDCPA and the

             FCCPA;

      2.     judgment in favor of Ms. Zeiss awarding actual damages, statutory damages and

             punitive damages;

      3.     an award in favor of Ms. Zeiss equal to any and all attorney fees and costs

             associated with bringing this action;

      4.     injunctive relief against Defendants to prevent future violations;

      5.     to the extent Defendants have negatively reported the debt to the credit reporting

             agencies, require that Defendants take remedial action and pay damages for

             improperly reporting the debt since the initiation of the Main Case;

      6.     any and all other relief that the Court deems necessary and just.

DATED this 8th day of February, 2019.

                                                     Law Offices of Mickler & Mickler


                                                     By: /s/ Taylor J. King
                                                          Taylor J. King
                                                     Florida Bar No. 72049
                                                     Attorney for Plaintiff(s)
                                                     5452 Arlington Expressway
                                                     Jacksonville, FL 32211
                                                     (904) 725-0822 / FAX: 725-0855
                                                     tjking@planlaw.com




                                              12
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 13 of 28




      EXHIBIT 1 – Relevant Pages of Schedule F
                               Case 3:19-ap-00020-JAF
                                    3:18-bk-00880-JAF                            Doc 1          Filed 03/22/18
                                                                                                      02/08/19               Page 27
                                                                                                                                  14 of 66
                                                                                                                                        28
 Debtor 1 Angela N Zeiss                                                                                  Case number (if know)

 4.2
 5        Credit Management, LP                                      Last 4 digits of account number       7124                                               $311.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 02/17
          Po Box 118288
          Carrollton, TX 75011
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account - Comcast Cable


 4.2
 6        Dept Of Ed/582/nelnet                                      Last 4 digits of account number       5561                                             $5,915.00
          Nonpriority Creditor's Name
          Attn: Claims/Bankruptcy                                                                          Opened 08/11 Last Active
          Po Box 82505                                               When was the debt incurred?           2/28/18
          Lincoln, NE 68501
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan
 4.2
 7        Dept Of Ed/582/nelnet                                      Last 4 digits of account number       9974                                             $2,131.00
          Nonpriority Creditor's Name
          Attn: Claims/Bankruptcy                                                                          Opened 07/08 Last Active
          Po Box 82505                                               When was the debt incurred?           2/28/18
          Lincoln, NE 68501
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 3:19-ap-00020-JAF
                                    3:18-bk-00880-JAF                             Doc 1          Filed 03/22/18
                                                                                                       02/08/19                 Page 36
                                                                                                                                     15 of 66
                                                                                                                                           28
 Debtor 1 Angela N Zeiss                                                                                    Case number (if know)

 4.5
 2         Wells Fargo Bank                                          Last 4 digits of account number         8162                                                     Unknown
           Nonpriority Creditor's Name
                                                                                                             Opened 2/11/14 Last Active
           Po Box 5495                                               When was the debt incurred?             8/06/15
           Portland, OR 97228-5445
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Secured Credit Card


 4.5
 3         Westlake Financial Srvs                                   Last 4 digits of account number         0584                                                   $16,960.00
           Nonpriority Creditor's Name
           Customer Care                                                                                     Opened 2/17/13 Last Active
           Po Box 76809                                              When was the debt incurred?             3/16/17
           Los Angeles, CA 90054
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    deficiency balance

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bailey's Powerhouse Gym Inc.                                  Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P O Box 8762                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32239
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast                                                       Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4600 Touchton Road E.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2500
 Jacksonville, FL 32246
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dale G. Westling                                              Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attorney for Aspen Square Mg                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 331 E. Union St.
 Jacksonville, FL 32202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 19 of 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 16 of 28




       EXHIBIT 2 – Bankruptcy Noticing Center -
       Certificate of Mailing - March 25, 2018
                   Case
                    Case3:19-ap-00020-JAF
                         3:18-bk-00880-JAF Doc
                                            Doc16 Filed
                                                   Filed02/08/19
                                                         03/25/18 Page
                                                                   Page17
                                                                        1 of 5
                                                                             28
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                  Case No. 18-00880-JAF
Angela N Zeiss                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113A-3           User: hjeff                  Page 1 of 2                   Date Rcvd: Mar 23, 2018
                               Form ID: 309A                Total Noticed: 60


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2018.
db             +Angela N Zeiss,    8335 Freedom Crossing Trail,     Apt. 3407,     Jacksonville, FL 32256-1204
tr              Aaron R. Cohen,    P.O. Box 4218,    Jacksonville, FL 32201-4218
27452305       +AMCOL Systems, Inc.,    Amcol Systems, Inc.,     Po Box 21625,    Columbia, SC 29221-1625
27452307       +AR Resources, Inc.,    Attn: Bankruptcy,     Po Box 1056,    Blue Bell, PA 19422-0287
27452308       +ARS/Account Resolution Spec,     Po Box 459079,    Sunrise, FL 33345-9079
27452309       +Aspen Square Management, Inc,     380 Union Street, Suite 300,     West Springfield, MA 01089-4129
27452310       +Bailey’s Powerhouse Gym Inc.,     P O Box 8762,    Jacksonville, FL 32239-0762
27452311       +Baymeadows Partners LLC,     1 Sleiman Parkway,    Suite 270,    Jacksonville, FL 32216-8059
27452316      ++CHOICE RECOVERY INC,    1550 OLD HENDERSON ROAD,     STE 100,    COLUMBUS OH 43220-3662
               (address filed with court: Choice Recovery Inc,       1550 Old Henderson Rd,    Ste S100,
                 Columus, OH 43220)
27452314       +Check Advance USA/net,    P O Box 181,    Batesland, SD 57716-0181
27452315       +ChexSystems,    100 N. Broadway,    Saint Louis, MO 63102-2728
27452319       +Dale G. Westling,    Attorney for Aspen Square Mg,     331 E. Union St.,
                 Jacksonville, FL 32202-2795
27452321       +DeVry,    5200 Belfort Road, Se. 175,    Jacksonville, FL 32256-6040
27452322       +DriveTime,    1831 Cassat Avenue,    Jacksonville, FL 32210-1663
27452326        First Sun,    63018 San Juan Avenue,    Jacksonville, FL 32210
27452328       +Focus Receivables/UHaul,     1130 North Chase Road,    Suite 150,    Marietta, GA 30067-6429
27452329       +Go Financial,    7465 E Hampton Ave,    Mesa, AZ 85209-3328
27452330       +Greenberg Dental & Ortho,     9978 Old Baymeadows Road,     Jacksonville, FL 32256-7960
27452331       +Greenberg Dental Assoc.,     926 Great Pond Drive,    Suite 2002,
                 Altamonte Springs, FL 32714-7699
27452333       +Jacksonville University,     2800 University Blvd. North,     Jacksonville, FL 32211-3394
27452334       +JacksonvilleEmergencyConsult,     Suite 150,    755 Rinehart Road,    Lake Mary, FL 32746-1556
27452335        Just Right Auto Sales,    1998 Iris Drive SW,     Conyers, GA 30094-5046
27452337       +LaPetite,    1140 Terex Road,    Hudson, OH 44236-3771
27452338        MBB Radiology,    P O Box 116700,    Atlanta, GA 30368-6700
27452341       +MG Credit,    5115 San Juan Ave,    Jacksonville, FL 32210-3137
27452339       +Medicredit Inc.,    Po Box 1629,    Maryland Heights, MO 63043-0629
27452340       +Memorial Hospital Jax,    3625 University Blvd. S.,     Jacksonville, FL 32216-4222
27452342       +Militaryloans.com,    Omni Loans,    Po Box 44215,    Las Vegas, NV 89116-2215
27452343       +Mitchell Sellers Ritchie,     Attorney for Baymeadows Part,     2720 Park St., Ste 219,
                 Jacksonville, FL 32205-7645
27452344       +National Credit System,    3750 Naturally Fresh Blvd,     Atlanta, GA 30349-2964
27452346        Paragon Emergency Svcs. LLC,     P O Box 740022,    Cincinnati, OH 45274-0022
27452347       +Pro. Debt Mediation,    7948 Baymeadows Way,     2nd Floor,    Jacksonville, FL 32256-8539
27452349       +Public Storage,    8523 Baymeadows Road,     Jacksonville, FL 32256-7421
27452350       +Sigma Solutions,    2150 S. 1300 E. #500,     Salt Lake City, UT 84106-4375
27452353        UF Health Physicians,    P O Box 44008,    Jacksonville, FL 32231-4008
27452354       +Usautocredt,    Po Box 7570,    Jacksonville, FL 32238-0570
27452355       +Vue at Baymeadows,    8335 Freedom Crossing Trail,     Jacksonville, FL 32256-1226
27452356        Wells Fargo Bank,    Po Box 5495,    Portland, OR 97228-5445
27452358       +Wolfson’s Childrens Hospital,     800 Prudential Drive,     Jacksonville, FL 32207-8211

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: tjking@planlaw.com Mar 23 2018 22:29:12       Taylor J King,
                 Law Offices of Mickler & Mickler,    5452 Arlington Expressway,    Jacksonville, FL 32211
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Mar 23 2018 22:29:42
                 United States Trustee - JAX 13/7,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
27452306        E-mail/Text: ebn@americollect.com Mar 23 2018 22:29:56       Americollect Inc,   Po Box 1566,
                 1851 S Alverno Rd,   Manitowoc, WI 54221
27452304       +Fax: 864-336-7400 Mar 23 2018 23:21:15      Advance America,    5230 Baymeadows Road,   Suite 5,
                 Jacksonville, FL 32217-4861
27452312       +EDI: CAPIO.COM Mar 24 2018 02:24:00      Capio Partners Llc,    2222 Texoma Pkwy Ste 150,
                 Sherman, TX 75090-2481
27452313       +EDI: CAPITALONE.COM Mar 24 2018 02:23:00      Capital One,
                 Attn: General Correspondence/Bankruptcy,    Po Box 30285,    Salt Lake City, UT 84130-0285
27452317       +E-mail/Text: CENBSR_Bankruptcy@cable.comcast.com Mar 23 2018 22:30:03       Comcast,
                 4600 Touchton Road E.,   Suite 2500,    Jacksonville, FL 32246-4402
27452318       +EDI: CMIGROUP.COM Mar 24 2018 02:23:00      Credit Management, LP,    Attn: Bankruptcy,
                 Po Box 118288,   Carrollton, TX 75011-8288
27452320       +E-mail/Text: electronicbkydocs@nelnet.net Mar 23 2018 22:29:53       Dept Of Ed/582/nelnet,
                 Attn: Claims/Bankruptcy,    Po Box 82505,   Lincoln, NE 68501-2505
27452323       +EDI: DVTM.COM Mar 24 2018 02:23:00      DriveTime,   7300 E Hampton Ave.,    Suite 101,
                 Mesa, AZ 85209-3324
27452302       +E-mail/Text: taxdept@coj.net Mar 23 2018 22:30:12      Duval County Tax Collector,
                 231 Forsyth St. #130,    Jacksonville FL 32202-3380
27452324       +E-mail/Text: PBA_Legal@duvasawko.com Mar 23 2018 22:30:14       Emergency Resources Group,
                 PO Box 11349,   Daytona Beach, FL 32120-1349
27452325       +E-mail/Text: bknotice@ercbpo.com Mar 23 2018 22:29:54       Enhanced Recovery Co LLC,
                 for T-Mobile,   8014 Bayberry Rd,    Jacksonville, FL 32256-7412
                        Case
                         Case3:19-ap-00020-JAF
                              3:18-bk-00880-JAF Doc
                                                 Doc16 Filed
                                                        Filed02/08/19
                                                              03/25/18 Page
                                                                        Page18
                                                                             2 of 5
                                                                                  28



District/off: 113A-3                  User: hjeff                        Page 2 of 2                          Date Rcvd: Mar 23, 2018
                                      Form ID: 309A                      Total Noticed: 60


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27452327       +E-mail/Text: bankruptcy@flagshipcredit.com Mar 23 2018 22:29:58        Flagship Credit Acceptance,
                 Po Box 965,    Chadds Ford, PA 19317-0643
27452303        EDI: FLDEPREV.COM Mar 24 2018 02:23:00       Florida Dept. of Revenue,    Bankruptcy Unit,
                 P.O. Box 6668,    Tallahassee, FL 32314-6668
27452332        EDI: IRS.COM Mar 24 2018 02:23:00      IRS,    400 W. Bay St.,   Jacksonville, FL 32202
27452345       +E-mail/Text: electronicbkydocs@nelnet.net Mar 23 2018 22:29:53       Nelnet Loans,
                 Nelnet Claims,    Po Box 82505,   Lincoln, NE 68501-2505
27452348       +E-mail/Text: bankruptcy@progfinance.com Mar 23 2018 22:29:55       Progressive Leasing,
                 256 W. Data Drive,    Draper, UT 84020-2315
27452351       +EDI: SWCR.COM Mar 24 2018 02:23:00      Southwest Credit Systems,    4120 International Parkway,
                 Suite 1100,    Carrollton, TX 75007-1958
27452352        EDI: AISTMBL.COM Mar 24 2018 02:23:00       T-Mobile,   12920 SE 38th Street,
                 Bellevue, WA 98006
27452357       +E-mail/Text: bankruptcynotice@westlakefinancial.com Mar 23 2018 22:29:51
                 Westlake Financial Srvs,    Customer Care,    Po Box 76809,   Los Angeles, CA 90076-0809
                                                                                               TOTAL: 21

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27452336          Landlord
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 23, 2018 at the address(es) listed below:
              Aaron R. Cohen   acohen60@bellsouth.net, vnhemingway@outlook.com,ahc@trustesolutions.net
              Taylor J King   on behalf of Debtor Angela N Zeiss tjking@planlaw.com, bkmickler@planlaw.com,
               cmickler@planlaw.com,mmiller@planlaw.com,court@planlaw.com
              United States Trustee - JAX 13/7   USTP.Region21.OR.ECF@usdoj.gov
                                                                                            TOTAL: 3
                      Case
                       Case3:19-ap-00020-JAF
                            3:18-bk-00880-JAF Doc
                                               Doc16 Filed
                                                      Filed02/08/19
                                                            03/25/18 Page
                                                                      Page19
                                                                           3 of 5
                                                                                28
Information to identify the case:
Debtor 1              Angela N Zeiss                                                    Social Security number or ITIN        xxx−xx−2354
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 3/22/18
Case number:          3:18−bk−00880−JAF


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Angela N Zeiss

2.      All other names used in the
        last 8 years

3.     Address                               8335 Freedom Crossing Trail
                                             Apt. 3407
                                             Jacksonville, FL 32256

4.     Debtor's attorney                     Taylor J King                                          Contact phone 904−725−0822
                                             Law Offices of Mickler & Mickler
       Name and address                      5452 Arlington Expressway                              Email: tjking@planlaw.com
                                             Jacksonville, FL 32211

5.     Bankruptcy Trustee                    Aaron R. Cohen                                         Contact phone 904−389−7277
                                             P.O. Box 4218
       Name and address                      Jacksonville, FL 32201−4218

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                     Case
                      Case3:19-ap-00020-JAF
                           3:18-bk-00880-JAF Doc
                                              Doc16 Filed
                                                     Filed02/08/19
                                                           03/25/18 Page
                                                                     Page20
                                                                          4 of 5
                                                                               28
Debtor Angela N Zeiss                                                                                         Case number 3:18−bk−00880−JAF


6. Bankruptcy Clerk's Office                     300 North Hogan Street Suite 3−150                          Hours open:
                                                 Jacksonville, FL 32202                                      Monday − Friday 8:30 AM −
   Documents in this case may be filed at this                                                               4:00PM
   address. You may inspect all records filed
   in this case at this office or online at
   www.pacer.gov.                                                                                            Contact phone 904−301−6490

                                                                                                             Date: March 23, 2018

7. Meeting of creditors                          May 3, 2018 at 01:00 PM                                     Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a FIRST FLOOR, 300 North Hogan
   questioned under oath. In a joint case,       later date. If so, the date will be on the court St. Suite 1−200, Jacksonville, FL
   both spouses must attend. Creditors may
   attend, but are not required to do so. You    docket.                                          32202
   are reminded that Local Rule 5073−1
   restricts the entry of personal electronic      *** Debtor(s) must present Photo ID and acceptable
   devices into the Courthouse.                   proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: July 2, 2018
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                     motion asking the court to extend the deadlines in this notice. Consult an attorney
                                     familiar with United States bankruptcy law if you have any questions about your rights
                                     in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.

13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening and closing
    (McVCIS)                                     date, discharge date and whether a case has assets or not. McVCIS is accessible 24 hours a day
                     Case
                      Case3:19-ap-00020-JAF
                           3:18-bk-00880-JAF Doc
                                              Doc16 Filed
                                                     Filed02/08/19
                                                           03/25/18 Page
                                                                     Page21
                                                                          5 of 5
                                                                               28
                                              except when routine maintenance is performed. To access McVCIS toll free call
                                              1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline       page 2
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 22 of 28




       EXHIBIT 3 – Discharge dated July 3, 2018
                        Case
                        Case3:19-ap-00020-JAF
                             3:18-bk-00880-JAF Doc
                                               Doc113 Filed
                                                        Filed
                                                            02/08/19
                                                              07/03/18 Page
                                                                        Page231of
                                                                               of28
                                                                                  3

Information to identify the case:
Debtor 1              Angela N Zeiss                                              Social Security number or ITIN   xxx−xx−2354
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Middle District of Florida

Case number: 3:18−bk−00880−JAF



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Angela N Zeiss




                                                             ____________________________________________
                                                             Jerry A. Funk
           Dated: July 3, 2018                               United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                             This order does not prevent debtors from paying
and it does not determine how much money, if                               any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                       debts according to the reaffirmation agreement.
                                                                           11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                  Most debts are discharged
attempt to collect a discharged debt from the                              Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                 all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                            personal liability for debts owed before the
or otherwise try to collect from the debtors                               debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                           Also, if this case began under a different chapter
in any attempt to collect the debt personally.                             of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                           to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                are discharged.

However, a creditor with a lien may enforce a                              In a case involving community property: Special
claim against the debtors' property subject to that                        rules protect certain community property owned
lien unless the lien was avoided or eliminated.                            by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                              not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >
                Case
                Case3:19-ap-00020-JAF
                     3:18-bk-00880-JAF Doc
                                       Doc113 Filed
                                                Filed
                                                    02/08/19
                                                      07/03/18 Page
                                                                Page242of
                                                                       of28
                                                                          3
Official Form 318                   Order of Discharge                    page 1
                 Case
                 Case3:19-ap-00020-JAF
                      3:18-bk-00880-JAF Doc
                                        Doc113 Filed
                                                 Filed
                                                     02/08/19
                                                       07/03/18 Page
                                                                 Page253of
                                                                        of28
                                                                           3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 26 of 28




       EXHIBIT 4 – ERC Dunning Letter dated January 11, 2019
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 27 of 28
Case 3:19-ap-00020-JAF   Doc 1   Filed 02/08/19   Page 28 of 28
